Citation Nr: 0125135	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
July 1981 and from October 1982 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In July 1998, the Board remanded 
the veteran's case to that RO for further evidentiary and 
procedural development.  In January 2000, jurisdiction of the 
veteran's claims file was transferred to the VARO in 
Baltimore, Maryland.

In the November 1995 rating decision, the RO also declined to 
find that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.  Thereafter, the veteran perfected a 
timely appeal regarding the issue.  However, in a Statement 
in Support of Claim (VA Form 21-4138) submitted in April 
2001, the veteran withdrew his appeal as to that issue.  38 
C.F.R. § 20.204 (2000).  Thus, the Board will confine its 
consideration to the issue as set forth on the first page of 
this decision. 

Finally, in a September 2001 written statement, the veteran 
raised a claim of entitlement to service connection for a 
thyroid disorder.  The Board refers this matter to the RO for 
appropriate development and adjudication.


FINDING OF FACT

Bilateral carpal tunnel syndrome was not present in service 
or at separation therefrom and is not shown to be related to 
service or to an incident of service origin, nor was a 
neurological disorder indicative of carpal tunnel syndrome 
shown within one year after service.




CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, nor may a neurological disorder 
associated with carpal tunnel syndrome be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The veteran seeks service connection for bilateral carpal 
tunnel syndrome.  Before addressing this issue, the Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.  For 
the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of 
the detailed statement of the case (SOC) dated in May 1996, 
and supplemental statement of the case (SSOC) dated in August 
2000, issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this matter.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish increased ratings.  
The veteran and his representative responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that some of the 
veteran's service medical records from his first period of 
service are evidently unavailable from the National Personnel 
Records Center (NPRC).

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991).  The U.S. Court of Appeals for the Federal 
Circuit has ruled that a single request for pertinent service 
medical records specifically requested by a claimant, and not 
obtained by VA, amounts to procedural error.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  See also Gobber v. 
Derwinski, 2 Vet. App. 470 (1992) (VA has a heightened duty 
to assist when pertinent records are in the control of the U. 
S. Government).  However, following the Board's 1998 remand, 
the RO conducted an alternate search for the veteran's 
service medical records, which included searching records 
from the Service Medical Record Center (SMRC).  
Unfortunately, no pertinent medical information was obtained 
from those alternative sources.  Nonetheless, as set forth in 
detail below, the veteran has stated that he was not treated 
in service for hand, finger, or wrist problems.

Therefore, the Board finds that all facts that are relevant 
to the issue being decided today have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background

As noted, most of the service medical records from the 
veteran's first period of service are unavailable.  A January 
1979 hospital report indicates that he was treated for an 
upper respiratory infection, but the record is not referable 
to complaints of, or treatment for, finger, wrist, or hand 
problems.  In February 1982, the veteran completed a report 
of medical history in conjunction with his examination for 
entrance into service. He did not report any finger, wrist, 
or hand problems, nor were such disorders found when he was 
examined that day.  Service medical records are not referable 
to finger, wrist, or hand problems.  On a report of medical 
history completed in September 1992, prior to separation from 
service, the veteran did not describe a finger, hand, or 
wrist disorder, and none was found when he was examined that 
day.  

Post-service, the veteran submitted an original claim for 
service connection in November 1992 that described stomach, 
vision, low back, and bilateral leg problems, varicose veins, 
allergies, and hearing loss.  There was no mention of carpal 
tunnel syndrome in that claim.  He underwent VA examination 
in December 1992 and complained of low back, neck, and 
bilateral knee pain, and varicose vein problems.  The veteran 
said he was a military policeman in service and was also a 
combat engineer, did lots of lifting, and built bridges.  X-
rays showed degenerative joint disease at L5-S1 and slight 
subluxation at the C5-C6 vertebral bodies.  The veteran did 
not describe finger, wrist, or hand pain.  Examination 
findings and diagnoses included low back syndrome, neck pain 
radiating into the arms, bilateral knee pain, and moderate 
varicose veins.  None of the findings were referable to 
finger, wrist, or hand disorders. 

According to private medical records, dated from December 
1993 to May 1994, from R.E.L., M.D., an orthopedist, the 
veteran was initially seen in December 1993 for complaints of 
chronic back pain.  The records show that the veteran was 
treated for degenerative disc disease and chronic back pain.  
The physician also stated, in a December 1993 letter, that 
the veteran had then complained of some aching in his hands 
and fingers for the past six months, especially around the 
second ray.  He had received no treatment for that, other 
than occasionally taking an anti-inflammatory on his own.  He 
was then working in a sitting job, as a clerk for VA.  There 
was no objective neurologic deficit, and no objective 
abnormality of the hands noted.

An April 1995 private magnetic resonance image (MRI) report 
from Elkins Park Radiology Associates reveals that findings 
were consistent with carpal tunnel syndrome with abnormal 
signal in the median nerve.  In a May 1995 statement, 
Dr. R.E.L. reported a provisional diagnosis of carpal tunnel 
syndrome, based primarily on MRI findings.

VA medical records, dated in July 1995, show that the veteran 
was hospitalized for surgical repair of a ruptured Achilles 
tendon.  Those records are not referable to finger, wrist, or 
hand disorders.

At his July 1997 personal hearing at the RO, the veteran 
denied seeking medical treatment in service for hand 
problems, and testified that there were not likely to be any 
service medical records directly related to his hands, 
wrists, or fingers.  He said that, approximately nine months 
after discharge, some time in 1993, he was initially treated 
for his bilateral hand disorder at the East Orange VA medical 
facility, where he had a general medical examination but no 
follow-up treatment.  He testified that he had initially 
sought treatment from Dr. R.E.L. in 1993, when he had 
intermittent wrist and arm pain and tingling that radiated to 
his shoulder.  In 1994 or 1995, the specialist diagnosed 
carpal tunnel syndrome.  According to the veteran, he and 
Dr. R.E.L. never discussed his past medical history.  The 
veteran was left-handed and said his hand pain affected his 
daily activities, for which he wore wrist braces.  He stated 
that he was employed as a claims adjustment technician and 
worked on a computer.  He indicated that, in October 1992, he 
filed a claim for disabilities that included carpal tunnel 
syndrome.

In October 1997, the veteran was afforded a VA examination of 
the peripheral nerves.  According to the examination report, 
the veteran had hand problems and was diagnosed with carpal 
tunnel syndrome in 1994.  He currently complained of pain in 
the back of his neck that went down both shoulders, the outer 
aspect of the arm and forearm, and went to his fingers, that 
felt numb.  The pain interfered with his daily activities.  
On neurological examination, the examiner indicated that, 
because of pain, exact motor power in the upper extremity 
could not be tested; the veteran moved both his upper 
extremities spontaneously in all his joints but complained of 
pain.  His reflexes were symmetrical, and there was decreased 
pinprick and touch over the palmar aspect of both the fourth 
and fifth fingers in the medial side of the hand.  The 
veteran's coordination was good.  Diagnoses included 
bilateral carpal tunnel syndrome.  In an Addendum, the VA 
examiner said that the veteran's upper extremity neuropathy 
was "most likely related to service-connected cervical spine 
condition."

A September 1999 VA examination report reflects the veteran's 
complaints of bilateral neck and left Achilles tendon pain.  
Findings and diagnoses are not referable to hand or wrist 
complaints or disorders.  

In a June 2000 rating action, the RO awarded the veteran a 
compensable evaluation for service-connected cervical strain 
with degenerative changes. 

A decision was released by a Hearing Officer at the RO in 
August 2000, incorporated into an SSOC which addressed, in 
pertinent part, the issue of service connection for carpal 
tunnel syndrome.  

A September 2001 statement from the local office of the 
veteran's accredited representative, to the national office 
at the Board, transmitted a letter from the veteran stating, 
in pertinent part, that he was sending paperwork on his 
carpal tunnel syndrome.  The representative stated, on behalf 
of the veteran, that consideration by the RO was waived, 
pursuant to 38 C.F.R. § 20.1304.  Attached were copies of 
several documents pertinent to the wrists.  First is a March 
1995 report of bilateral wrist X-rays by Elkins Park 
Radiology Associates, showing normal findings.  Second is a 
September 2001 outpatient treatment report, apparently by a 
National Guard medic, indicating complaints of "point burning 
sensation in both arms with experienced difficulty in lifting 
small objects; caused from active duty in 1992 and gets worse 
over time."  This report further indicates that the veteran 
had been diagnosed by a civilian doctor with carpal tunnel 
syndrome in both arms, and had been given arm braces for use 
when pain occurs.  It was noted that the veteran was told to 
follow with his civilian doctor and report any new 
information to the medical section on his drill dates.  The 
third item is a duplicate of the April 1995 report from 
Elkins Park Radiology, described above. 

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety (90) days or more of active military service, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet.App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, as noted 
above, until very recently, the RO and the Board were 
required by law to assess every claim, before completing our 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by the Secretary of Veterans Affairs 
had the burden to submit sufficient evidence to justify a 
belief by a fair and impartial individual that the claim was 
well grounded; then, if that burden was met, VA had the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If the burden was not met, the 
duty to assist pursuant to section 5107(a) did not attach.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if 
the claim was not well grounded, the Board was without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim that was not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

As mentioned above, the law has changed during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
repealed the requirement of a well-grounded claim, and the 
new law establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See Pub. L. No. 106-475, § 3(a) (codified at 38 U.S.C. 
§§ 5103-5103A).  After receiving an application for benefits, 
VA is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  As noted 
above, the RO repeatedly endeavored to obtain service medical 
records from the veteran's first period of service, although 
the veteran testified that he was not treated in service for 
a hand disorder. 

As to the veteran's claim for service connection for 
bilateral carpal tunnel syndrome, the Board has reviewed the 
claim in light of the VCAA, and concludes that, although the 
RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed and 
initially adjudicated (because the VCAA had not yet been 
enacted), the record appears to be complete as to the issue 
before us, and the RO's communications fully advised the 
veteran and his representative of the pertinent law and 
evidentiary requirements.  See Bernard, supra.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C. 5103A(d) (West Supp. 2001)).  The VA examination in 
October 1997 that is described above satisfied this 
obligation.  The Board is, thus, satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim of entitlement to service connection for 
carpal tunnel syndrome.

Although the evidence shows that the veteran currently has 
bilateral carpal tunnel syndrome, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof, including a 
service-connected disability.  See Boyer v. West, 210 F. 3d 
at 1353.  On the other hand, the record reflects that the 
veteran's fingers, hands, and wrists were reported to be 
normal on separation from service, and the first post-service 
medical diagnosis of carpal tunnel syndrome is from 1995, 
more than three years after the veteran's separation from 
service.  Id.  Although the veteran recalled, at his personal 
hearing, that he had claimed carpal tunnel syndrome at the 
time of his initial claim for compensation, in November 1992, 
he was mistaken in that recollection; review of the original 
claim shows no reference to that disorder.

The veteran left active military service in September 1992.  
The earliest medical indication of possible carpal tunnel 
syndrome appears to be the statement of the private physician 
who said he first saw the veteran in December 1993, with a 
six-month history of aching in his hands and fingers.  The 
physician stated that he found no pertinent objective 
abnormality, neurologic or otherwise.  So, even at that 
point, more than a year after separation from service, the 
physician did not find a neurological disorder compatible 
with carpal tunnel syndrome.

In fact, at his 1997 personal hearing at the RO, the veteran 
specifically testified that he had not received medical 
treatment in service for his hands, wrists, or fingers in 
service.  More important, in October 1997, a VA medical 
examiner opined that the veteran's upper extremity neuropathy 
was most likely related to his service-connected cervical 
spine disability, and in no way implicated carpal tunnel 
syndrome at that time.  


The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994); Routen, 
supra.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  Savage 
v. Gober, 10 Vet.App. 488, 493 (1997).  Even without the 
well-grounded-claim requirement, which was repealed by the 
VCAA, a veteran must make a showing of in-service incurrence 
or aggravation of a disease or injury and must "submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

Here, the veteran has not established an injury in service, 
and he has conceded that he received no treatment in service 
for any problem related to carpal tunnel syndrome.  Although 
a medic who saw him in 2001 noted discomfort in the arms and 
difficulty in lifting small objects, "caused from active duty 
in 1992", the medic provided no clinical basis for the latter 
conclusion.  The medical conclusion reached by that 
individual was clearly based upon a history provided by the 
veteran rather than the examiner's direct knowledge of the 
etiology of the condition.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is not competent medical 
evidence).

Accordingly, as it has not been shown by competent evidence 
that the veteran's bilateral carpal tunnel syndrome is 
related to service or an incident of service, and it has 
similarly not been shown that an organic neurologic 
disability associated with carpal tunnel syndrome was 
manifested within the first post-service year, service 
connection for bilateral carpal tunnel syndrome must be 
denied.  The Board has considered the doctrine of the benefit 
of the doubt, both pre- and post-VCAA, but the evidence is 
not so evenly balanced as to raise a reasonable doubt.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

